UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7507


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JERMAINE ANTONIO ROSS, a/k/a Rock,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00263-RJC-14)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,         DUNCAN,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jermaine Antonio Ross, Appellant Pro Se. William Michael Miller,
Assistant United States Attorney, Charlotte, North Carolina;
Paul Bradford Taylor, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Jermaine    Antonio        Ross       appeals   from        the    district       court’s

order    denying        his   request         for    free   copies        of    his     plea    and

sentencing     transcripts.               Ross       contends       that       his    sentencing

transcript     is       necessary       to     support      a    claim         of     ineffective

assistance     of       counsel    in     a    yet-to-be-filed            28    U.S.C.    §    2255

(2012) motion.           Because Ross has no pending § 2255 motion, and

he may adequately raise his ineffective assistance of counsel

claim     in   a    §    2255     motion       without        the    preparation          of    the

transcripts, we affirm the district court’s judgment.                                    If Ross

files a § 2255 motion, the district court may then consider

whether an answer is required and whether transcript preparation

or some other form of discovery is necessary to decide Ross’

claim.     See Rule 4(b), Rules Governing Section 2255 Proceedings

(requiring     court       to     examine      §     2255   motion        and       determine    if

answer is required); Rule 5(c) (providing that court may order

government to furnish transcripts); Rule 6(a) (allowing district

court to authorize discovery for good cause).                              We dispense with

oral     argument       because        the    facts     and     legal      contentions          are

adequately     presented          in    the    materials        before         this    court    and

argument would not aid the decisional process.



                                                                                         AFFIRMED



                                                 2